993 F.2d 881
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael ADAMS;  Dana Adams, Plaintiffs-Appellants,v.COMMERCIAL UNION INSURANCE COMPANY;  American Employers'Insurance Company, Defendants-Appellees.
No. 91-56275.
United States Court of Appeals, Ninth Circuit.
Submitted April 7, 1993.*Decided May 6, 1993.

Before WALLACE, Chief Judge, and O'SCANNLAIN and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Michael and Dana Adams appeal the summary judgment entered by the district court dismissing their action against American Employers' Insurance Company (American).   The Adamses alleged that American breached the duty to defend and the implied covenant of good faith and fair dealing.


3
We have carefully reviewed the record and the district court's decision, and we affirm for the reasons set forth in the district court's order of September 5, 1992.


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3